Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Detailed Action
This is in response to the amendment filed 06/21/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 35 recites a pusher wire having an attachment fixture thereon; and a severable deployment junction located at proximal ends of the plurality of bands releasably connecting each of said plurality of bands to said pusher wire.
The office agrees the art of record fails to teach or suggest these features.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 19, 20, 36-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2002/0173819 (Leeflang)
Regarding claims 1, 19, 20 Leeflang discloses as shown in Figures 5A, 5B  a vascular cage (tubular mesh, see paragraph [0020]) comprising: a self-expandable frame; see paragraph [0019]; including a plurality of elongated flexible bands (filaments, see paragraph [0088]) connected to each other at opposite ends of the frame, said frame being configured to transition between a compressed configuration and an expanded configuration, wherein the expanded frame forms a three- dimensional cage capable of surrounding an interior volume as the frame is deployed, wherein at least some of the plurality of bands have a substantially rectangular cross-section; see paragraph [0088]; and wherein the plurality of bands, when in the compressed configuration, together form a rectangular cross-section, where the frame is generally spherical or ovoid in it expanded configuration, wherein the self-expanding frame comprises at least one dimpled portion (everted portion creates dimple, see Figure 5C) in its expanded configuration, wherein the three-dimensional cage provides an interior space allowing one or more embolic coils to be deployed therein or proximate thereto, the frame comprises 3-10 flexible bands, the frame comprises five to eight. See paragraph [0088].

    PNG
    media_image1.png
    220
    519
    media_image1.png
    Greyscale

More specifically, since Leeflang discloses all the filaments have a rectangular cross-section and such a shape facilities a minimal profile, it follows they would together would be capable of forming a rectangular cross-section.
Regarding claim 4, Leeflang discloses each of the bands comprises a first bend (bend halfway between proximal and distal ends of each filament, generally indicated at A when the frame is in its expanded configuration. 

    PNG
    media_image2.png
    151
    433
    media_image2.png
    Greyscale

Regarding claims 13, 14 Leeflang discloses wherein the substantially rectangular cross-section allows at least some of the plurality of bands to be packed more closely, relative to a circular cross-section in a cage delivery catheter when the self-expandable frame is constrained in its compressed configuration in said catheter, wherein the substantially rectangular cross-section allows a higher density of bands relative to a circular cross-section to be packed in a cage delivery catheter with reduced empty space between adjacent bands when the self-expandable frame is constrained in its compressed configuration in said catheter. see paragraph [0088].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0173819 (Leeflang) in view of U.S. Patent Publication Number 2008/0221654 (Buiser et al.)
Regarding claim 2, Leeflang the occlusive system according to claim 1; see rejection of claim 1; including a delivery catheter having a lumen capable of constraining the self-expanding frame in its compressed configuration and release the frame into a target location in a vasculature in its expanded configuration, but fails to disclose it is substantially rectangular cross-section. See paragraph [0047]
Buiser, from the same field of endeavor teaches a similar system with a delivery catheter as shown in Figure 14A used for the same purpose of delivering a device within the body, where it has a lumen with a  substantially rectangular cross-section. See paragraph [0050].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify occlusive system disclosed by Leeflang by substituting the delivery catheter disclosed by Leeflang for the one disclosed by Buiser because it would only require the simple substitution of one known element for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0173819 (Leeflang)  in view of U.S. Patent Publication Number 2011/0160760 (Ferrera et al.)
Regarding claims 15-17, Leeflang et al. fails to disclose wherein at least one band comprises a cross-section having varying shape, size, area, and/or longitudinal thickness profile, wherein said band comprises a first end having a larger cross-sectional area than a second end, wherein said band comprises a first end having a different cross-sectional shape than a second end.
Ferrera et al., from the same field of endeavor teaches a similar vascular cage where the cage is made up of bands, wherein at least one band comprises a cross-section having varying shape, size, area, and/or longitudinal thickness profile, wherein said band comprises a first end having a larger cross-sectional area than a second end, wherein said band comprises a first end having a different cross-sectional shape than a second end, for the purpose of  providing increased tensile strength adjacent the proximal end of the cage.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the cage disclosed by Leeflang et al. such that at least one band comprises a cross-section having varying shape, size, area, and/or longitudinal thickness profile wherein said band comprises a first end having a larger cross-sectional area than a second end, wherein said band comprises a first end having a different cross-sectional shape than a second end, as taught by Ferra, in order to provide increased tensile strength adjacent the proximal end of the cage.
Claims 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0173819 (Leeflang) in view of U.S. Patent Publication Number 2009/0287291 (Becking et al.)
Regarding claim 15, Leeflang et al. fails to disclose wherein at least one band comprises a cross-section having varying shape, size, area, and/or longitudinal thickness profile, wherein said cross-section having the varying shape, size, area, and/or longitudinal thickness profile is formed by preferential etching of said band. 
Becking et al., from the same field of endeavor teaches a similar vascular cage as show in Figure 3A, where the cage is made up of bands, wherein at least one band comprises a cross-section having varying shape, size, area, and/or longitudinal thickness profile, wherein said cross-section having the varying shape, size, area, and/or longitudinal thickness profile is formed by preferential etching of said band, in order to improve corrosion resistance. See paragraph [0013].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the cage disclosed by Leeflang et al. such that at least one band comprises a cross-section having varying shape, size, area, and/or longitudinal thickness profile, wherein said cross-section having the varying shape, size, area, and/or longitudinal thickness profile is formed by preferential etching of said band, as taught by Becking in order to improve corrosion resistance.
Claims 21, 25, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0173819 (Leeflang)  in view of U.S. Patent Number 6,193,708 (Ken)
Regarding claims 21, 25, 30 Leeflang fails to disclose a wire coil wrapped around a portion of at least some of the plurality of bands, wherein the wire coil is configured to provide structural reinforcement to said plurality of bands, wherein the wire coil is not wrapped around a distal portion of said plurality of bands in order to allow bendability or flexibility of the bands at said distal portions. 
Ken, from the same field of endeavor teaches a similar vascular cage as shown in Figure 7a which includes a wire coil (radiopaque coil wrap 196, see col. 9, lines 1-8) wrapped around a portion of at least some of a plurality of bands (192), wherein the wire coil is capable of providing structural reinforcement to said plurality of bands, wherein the wire coil is not wrapped around a distal portion of said plurality of bands which is capable of allowing bendability or flexibility of the bands at said distal portions, for the purpose of making that portion of the cage visible during fluoroscopy. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a wire coil wrapped around a portion of at least some of the plurality of bands disclosed by Leeflang as taught by Ken, wherein the wire coil is capable of providing structural reinforcement to said plurality of bands, wherein the wire coil is not wrapped around a distal portion of said plurality of bands which is capable of allowing bendability or flexibility of the bands at said distal portions, in order to make that portion of the cage visible during fluoroscopy.
Claims 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0173819 (Leeflang)   in view of U.S. Patent Number 6,193,708 (Ken) as applied to claim 21 above, and further in view of U.S. Patent Publication Number 2010/0179512 (Chong)

Regarding claim 22, Leeflang in view of Ken fail to disclose the wire coil comprises a substantially rectangular shaped cross-section.
Chong, from a related field of endeavor teaches a similar wire coil (coil, see Figure 9), wherein the wire coil comprises a substantially rectangular shaped cross-section. See paragraph [0012].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the vascular cage disclosed by Marchand in view of Ken by substituting the cross-section of the coil disclosed by Hancock in view of Ken for the cross-section of the coil disclosed by Chong such that the wire coil substantially rectangular shaped cross-section because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claims 23, Leeflang in view of Ken and Chong disclose wherein the wire coil comprises a radio opaque material. see col. 9, lines 1-8 of Ken.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0173819 (Leeflang)   in view of U.S. Patent Number 6,193,708 (Ken), U.S. Patent Publication Number 2010/0179512 (Chong), as applied to claim 23 above, and further in view of U.S. Patent Publication Number 2005/0065545 (Wallace) 
Regarding claim 24, Leeflang in view of Ken and Chong fail to disclose the radio opaque material comprises a metal selected from the group consisting of platinum and platinum alloys. 
Wallace, from a related field of endeavor teaches a similar vascular cage as shown in Figure 2B where the coil is made of a radio opaque material comprises a metal selected from the group consisting of platinum and platinum alloys. See paragraph [0019]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the cage disclosed by Leeflang in view of Ken and Chong by substituting the material of the coil disclosed by Leeflang in view of Ken and Chong for the material of the coil disclosed by Wallace such that the radio opaque material comprises a metal selected from the group consisting of platinum and platinum alloys because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0173819 (Leeflang)  in view of U.S. Patent Publication Number 2010/0174269 (Tompkins et al.)
Regarding claims 31, 32 Leeflang fails to disclose wherein the cage delivery catheter comprises a shaft having a lumen, a sidewall, at least one urging element formed in the sidewall, and a first filament disposed in the lumen. 
	Tompkins, from the same field of endeavor teaches a similar vascular cage as shown in Figures 5A-5G, 7, 8 wherein the delivery catheter includes  a shaft having a lumen, a sidewall, at least one urging element formed in the sidewall, and a first filament disposed in the lumen; see claim 14; wherein a self-expandable frame comprises a second filament having a proximal end including a retention element which is disposed in the lumen of the shaft, said second filament further having a distal end coupled to a proximal end of the plurality of bands, wherein the retention element is releaseably retained within the lumen by the first filament which engages the retention element against the urging element in the sidewall to prevent the retention element from exiting a distal end of the shaft, wherein the first filament may be proximally retracted to release the retention member from the urging element and release the cage from the distal end of the lumen. See claims 14, 25.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed Hancock by substituting the delivery catheter 102 and  elongate delivery assembly sub-component 174 for the implant tool, urging element, first and second filament disclosed by Tompkins, because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 33,  Leeflang in view of Tompkins discloses wherein said retention element comprises a ball (element 32, see paragraph [0025] of Tompkins). 
Regarding claim 34, Leeflang in view of Tompkins discloses wherein said sidewall comprises an aperture.  See claim 16 of Tompkins.
Response to Arguments
Applicant’s arguments with respect to the rejection of the claim(s) Marchand have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771